COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EL PASO COUNTY WATER                           §              No. 08-16-00231-CV
 IMPROVEMENT DISTRICT NO. 1,
                                                §                 Appeal from the
                      Appellant,
                                                §           County Court at Law No. 6
 v.
                                                §            of El Paso County, Texas
 COMANCHE TRAIL PIPELINE, LLC,
                                                §              (TC# 2016DCV0255)
                       Appellee.
                                              §
                                            ORDER

       This Court has received and filed Appellant’s response to this Court’s order regarding the

notice of removal. Because the notice of removal was filed with the trial court clerk on October

13, 2016, this Court, pursuant to 28 USCA §1446(d), “shall proceed no further unless and until

the case is remanded.” The parties are further notified that the appeal has been abated and

removed from this Court’s docket.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 20th day of October, 2016.


                                             PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.